Citation Nr: 1343222	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for perirectal fistula.

2.  Whether new and material evidence to reopen a claim for service connection for hemorrhoids has been received.



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1994.  He also served in the U.S. Air Force Reserve, to include a period of active duty for training (ACDUTRA) from April to May 1997.

In October 1994, the Veteran filed a claim for service connection for, inter alia, chronic hemorrhoids.  The RO denied the claim in May 1995.  Although notified of the denial and of his appellate rights via a May 1995 letter, the Veteran did not appeal that determination.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision. 

In March 2010, the Veteran filed a request for service connection for rectal fissure.  The RO characterized the claim as one for "rectal fissure (previously claimed as hemorrhoids)," or, in other words, as a request to reopen the Veteran's October 1994 claim for hemorrhoids.  In August 2010, the RO denied service connection for perirectal fistula.  In September 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

Although the RO, inexplicably, appears to have considered the previously denied claim for service connection for hemorrhoids in the context of the matter of service connection for perirectal fistula, the Board finds that the Veteran's March 2010 claim included a new and separate claim for service connection for perirectal fistula, which the evidence of record indicates is distinct from his previous diagnosis of hemorrhoids.  Accordingly, the Board finds that the matter of service connection for perirectal fistula must be considered, de novo, as an original service connection claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Moreover, given the favorable disposition of this claim (as indicated below), the Veteran is not prejudiced by the Board's consideration of this matter as an original, independent claim, in the first instance.  

The Board further finds that the March 2010 request also includes a request to reopen the Veteran's previously denied October 1994 claim for service connection for hemorrhoids.  Because the RO did not adjudicate that request independent from the matter of service connection for perirectal fistula, the request to reopen is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for perirectal fistula herein decided have been accomplished.

2.  The Veteran was treated for a perirectal abscess during a period of ACDUTRA, and there is competent, credible and probative evidence indicates that there is, at least as likely as not, a  medical relationship  between his current perirectal fistula and the perirectal abscess during ACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for perirectal fistula are met.  See 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for perirectal fistula, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  
 
II. Analysis 

The Veteran seeks service connection for perirectal fistula, which he asserts resulted from a perirectal abscess he developed and received treatment for while on ACDUTRA in April 1997.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain disabilities become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. (2012).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Although the Veteran's perirectal fistula is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology, alone (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), as explained below, credible lay assertions as to the existence, and continuity of symptoms, of perirectal fistula, would be considered competent evidence of such.

The Board further observes that, with respect to the Veteran's Air Force Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for perirectal fistula is warranted.

In April 1997, during a period of ACDUTRA, the Veteran sought and received treatment for a perirectal abscess.  The Veteran, who had complained of rectal discharge and pain, received a diagnosis of perirectal abscess which was treated by means of I & D (incision and drainage).

In an April 2010 statement, the Veteran explained that he had experienced some swelling and discomfort in the same area several years later and sought treatment from a private colorectal medical specialist.  

The report of a March 2010 private examination by the colorectal specialist reflects that the Veteran suffered from a left posterior perirectal fistula, which the specialist opined was "likely from previous I & D of perirectal abscess."

In June 2010, the Veteran underwent a VA examination.  The VA examiner found that there was an anorectal fistula present which had a visible opening with discharge either evident or expressed.  With respect to the Veteran's fistula, the VA examiner opined that it was at least as likely as not (50/50 probability) that the Veteran's perirectal fistula was caused by or resulted from treatment of his perirectal abscess in April 1997.  The VA examiner explained that perirectal fistulas are common complications of perirectal or perinanal abscesses and that they occur up to 50 percent of the time.  Consequently, the VA examiner deduced that it was at least as likely as not that the Veteran's perirectal fistula resulted from his perirectal abscess and its subsequent I & D in service.  The VA examiner further clarified that the Veteran's perirectal fistula was unlikely due to hemorrhoids because hemorrhoids do not commonly cause fistulas.  Although the examiner did not provide a definitive opinion addressing the etiology of the Veteran's current perirectal fistula, he did express his opinion on this matter in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the totality of the evidence-to include credible lay assertions and supporting opinion evidence-supports a finding that the Veteran's perirectal fistula is, as likely as not, the result of his perirectal abscess which occurred and was treated during a period of ACDUTRA in April 1997.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for perirectal fistula are met.


ORDER

Service connection for perirectal fistula is granted.


REMAND

As referenced in Introduction, above, the Veteran originally filed a claim for service connection for chronic hemorrhoids in October 1994.  In May 1995, the RO denied the claim because the contemporaneous evidence did not show continued treatment of hemorrhoids since service.  Although notified of the denial, and of his appellate rights, via a May 1995 letter, the Veteran did not initiate an appeal.  As such, the RO's May 1995 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, and 20.1103.  However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Also as noted above, the Board has determined that the Veteran's March 2010 request for service connection for rectal fissure encompasses both a new claim for service connection for perirectal fistula and also a request to reopen his previously-denied claim for service connection for hemorrhoids.  Because the RO did not consider the Veteran's request to reopen his previously-denied claim for hemorrhoids independent of his perirectal fistula, to avoid any prejudice to the Veteran, a remand  for initial RO consideration of solely the request to reopen is warranted.  

Prior to such adjudication, moreover, the Board finds that additional development action is warranted.  In this regard, in the September 2010 NOD, the Veteran indicated that he had seen "[s]everal civilian physicians" who recommended over-the-counter medications to treat his hemorrhoids.  The claims file, however, does not contain any documentation showing that the RO attempted to obtain these files from the Veteran or, with his authorization, from those providers.

Therefore, to ensure that all due process requirements are met, and that the record is complete, the RO should give the Veteran another opportunity to present information or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to particularly include those referenced in the September 2010 NOD.  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the request to reopen.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the request to reopen the claim for service connection for hemorrhoids that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private medical records-to include those referenced in the September 2010 NOD

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the request to reopen the previously-denied claim for service connection for hemorrhoids-independent of the Veteran's perirectal fistula-in light of all pertinent evidence and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford the Veteran the appropriate time period for response before the claims file is returned to the Board.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


